DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the trademark/trade name “nylon”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polyamide material and, 
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al (US 2005/0060881; hereafter Kamata) in view of Smith et al (US 3,367,150; hereafter Smith) and Pamm (US 3,050,820; hereafter Pamm) {Ryser  (US 2002/0040511; hereafter Ryser) relied upon as evidence only}.
Claims 1 and 14: Kamata teaches a method for coloring a covering of an insulated cable (See, for example, abstract, [0016], [0021], [0060], [0075-0081], [0120-0125], Fig 5A-B, Fig 12A-B, Fig 13 A-B) comprising: 
providing a solution (coloring liquid) for coloring the covering of the insulated cable a predetermined color (see, for example, Fig 5A-B, Fig 12A-B, Fig 13 A-B, [0075-0078]); 

Kamata further teaches wherein the wire is covered in an insulating synthetic resin, and wherein the dye is intended to soak into the covering during the process ([0020-21]), but does not explicitly teach heating the solution to obtain a heated solution for applying to / coating the covering of the insulated cable.  Smith teaches a method of coloring synthetic polymeric materials in a fibrous shape (See, for example, abstract, Fig 1).  Smith further teaches wherein the shade / degree of colorant penetration can be increased by heating the coloring solution (See, for example, col 2 lines 31-46, col 3 line 60-64).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have heated the solution for the coloring process as it would predictably have enhanced colorant penetration / opening of pores.  {Ryser evidences that heating plastic materials opens surface pores enhancing penetration [0005], [0036]}.
Smith further teaches wherein the heating is up to 150oC, preferably 100oC to 150pC (see, for example, col 2 lines 41-46, and col 3 lines 40-42).  Although such a range is not explicitly 130oF to 230F (~54C to 110C), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976). 
Kamata has taught that following application of the coloring liquid, using a means to remove excess liquid such as a squeegees 22(d) (See, for example, Fig 13A, [0125]); but does not explicitly teach removal via blowing air.  Pamm teaches a method for treating cord (See, for example], abstract, and Fig In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).   With respect to the blowing contributing to drying and cooling the insulated cable.  As the cable is leaving contact with a heated solution and instead contacting the air blast, cooling would be achieved via the drop in temperature from a heated to non heated condition, and / or would be cooled due to air flow from the air blast.  Drying similarly is achieved as the amount of liquid is decreased from a period prior to the blasting to a period following, and / or via removal of liquid attributed again to air flow.  
Claim 2: Kamata has taught wherein the wire is covered in an insulating synthetic resin, and wherein the dye is intended to soak into the covering during the process ([0020-21]), but Kamata is silent as to a suitable predetermined speed to dye the cables.  Smith teaches a method of coloring synthetic polymeric materials in a fibrous shape (See, for example, abstract, Fig 1).  Smith further teaches colorant penetration can be achieved in the heat coloring solution at a speed of 150 feet / min (See, for example, col 5 55-57).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a predetermined speed of 150 feet / min as such a rate achieves the predictable result of serving to provide adequate color penetration into a synthetic polymeric material in a continuous fibrous shape and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
oC, preferably 100oC to 150pC (see, for example, col 2 lines 41-46, and col 3 lines 40-42). Although such a range is not explicitly 100oF to 300F (~38 C to 148.9 C), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  
Claim 4: Kamata further teaches wherein submerging the insulated cable in a trough, tank, chamber containing the heated solution (See, for example, Fig 12A, 13A).
Claim 5: Kamata further teaches wherein the insulated cable is maintained in the heated solution for the predetermined duration time to ensure that the heated solution is properly absorbed by or adhered to the covering of the insulated cable (see, for example, Fig 5A-B, Fig 12A-13B and [0021], [0077] wherein the dye is explicitly taught to soak into the covering portion of the parts, therefore the requisite time must have been maintained, otherwise it would not have soaked in / colored).  Further  / or alternatively, Pamm teaches wherein the time for colorant penetration is less than 30 seconds, preferably 5 to 15 seconds (See, for example, col 2 lines 42-45, col 3 lines 40-42). 
Claim 6: Kamata further teaches wherein the heated solution is applied in as a spray (See, for example, Fig 5A, Fig 12A, [120-121]).
Claim 7: Kamata further teaches wherein the spray is pressurized such that the heated solution is pushed into microscopic pores of the covering of the insulated cable (see, for example, Fig 5A, Fig 12A and [0021], [0121-0122]; wherein the colorant liquid dye is explicitly taught to penetrate the synthetic resin covering surface and further depicting wherein at least one sprayer is mounted below the insulated wire during spraying, thus if the spray head were not pressurized, it would not achieve spraying to reach the above substrate).
.  

Claims 3 (alternatively) and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Smith and Pamm as applied to claim 1 above, and further in view of Arimoto (US 3,906,757; hereafter Arimoto).
Claims 15 and 3 (alternatively): Kamata in view of Smith and Pamm teach the method of claim 1, but do not explicitly teach heating the cable by a cable heater prior to entering the solution to open up microscopic pores located in the covering.  Arimoto teaches a method for dyeing fiber-shaped synthetic materials (See, for example, abstract, figure 1, col 1 lines 5-15).  Arimoto further teaches heating of the substrate prior to dye application promotes dyeing at higher rates and speeds (See, for example, col 4 lines 60-68).  Arimoto further teaches wherein the temperature is result effective dependent on the material systems, but has provided exemplary temperatures at 70 to 100oC (See, for example, col 5 lines 1-12).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the 
Claim 3 further: Although such a teaching is not explicitly at a temperature of explicitly 100oF to 300F (~38 C to 148.9 C), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and since Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A). {Ryser evidences that heating plastic materials opens surface pores enhancing penetration [0005], [0036]}. 

Claims 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Smith and Pamm as applied to claim 1 above, and further in view of Ito et al (US 3,990,274; hereafter Ito).
Claim 8: Kamata in view of Smith and Pamm teaches the method of claim 1 wherein Smith has taught the benefits to improved penetration via heating of the solution (see above), but they are silent as to suitable means for achieving such heating, so they do explicitly teach the solution is pumped through a heater to raise a temperature of the solution forming the heated solution.  Ito teaches a method and apparatus for providing continuous dyeing (See, for example, abstract, Fig 1).  Ito further 
Claim 9: refer to the rejection of claims 1 and 8 above, Ito further teaches filtering sediment (such as via filter tank 17) from the solution that enters the coloring station during applying the solution to the insulated cable (See, for example, Fig 1, col 2 lines 44-47). 
Claim 11: refer to the rejection of claims 1 and 8 above, Ito further teaches cycling the solution from the coloring station to a filter (17) and through a heater (19) and back to the coloring station for coloring the insulated cable (See, for example, Fig 1, col 2 lines 42-49). 
Claim 12: refer to the rejection of claim 1 and 8 above; Ito further teaches providing the solution to the coloring station by a supply line (24) connected to a solution tank (such as service tank) (see, for example, Fig 1, and col 2 lines 55-60). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Smith and Pamm as applied to claim 1 above, and further in view of Manwaring (US 3,337,289; hereafter Manwaring).
Claim 10: Kamata in view of Smith and Pamm teaches the method of claim 1 but they do not explicitly teach adding buffer solutions, acid, or base to the solution to help maintain a consistent pH . 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Smith and Pamm as applied to claim 1 above, and further in view of Hosaka (US 2006/0231197; hereafter Hosaka).
Claim 16: Kamata in view of Smith and Pamm teaches the method of claim 1 but they do not explicitly teach wherein the solution is applied in a pressurized chamber.  One of ordinary skill in the art would readily appreciate that increasing the pressure within an impregnating chamber would promote solution penetration; in support of such an assertion, consider Hosaka directed to the impregnation of dyestuff, and explicit statement that “pressurizing or heating the container to promote the penetration of the pigment or dyestuff is broadly performed) (See, for example, abstract, [0098]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying the solution in a pressurized chamber as it would predictably promote the penetration of the dye.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Smith, Pamm, Ito, Arimoto, and Rinehart (US 5,356,710; hereafter Rinehart),

Claim 18: refer to the rejection of claim 17 over Kamata in view of Smith, Pamm, Ito, Arimoto, and Rinehart and the rejection of claim 3 over Kamata in view of Smith, Pamm, and Arimoto above. 
Claim 19: refer to the rejection of claim 17 over Kamata in view of Smith, Pamm, Ito, Arimoto, and Rinehart above and the rejection of claim 2 over Kamata in view of Smith, and Pamm above


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.